Title: Address to the Massachusetts General Court, 1 April 1776
From: Washington, George
To: 



Gentn
[c. 1 April 1776]

I return you my most sincere, & hearty thanks for your polite address; and feel myself called upon by every principle of Gratitude, to acknowledge the honor you have done me in this Testimonial of your approbation of my appointment to the exalted station I now fill; & what is more pleasing, of my conduct in discharging Its important duties.
When the Councils of the British Nation had formed a plan for enslaving America, and depriving her sons of their most sacred & invaluable privileges, against the clearest remonstrances of the constitution—of Justice—and of Truth; and to execute their schemes, had appealed to the sword, I esteemed It my duty to take a part in the contest, and more especially, when called thereto by the unsollicited Suffrages of the Representatives of a free people; wishing for no other reward than that arising from a conscientious discharge of the important trust, & that my services might contribute to the establishment of Freedom & peace, upon a permanent foundation; and merit the applause of my Countrymen & every virtuous Citizen.
Your professions of my attention to the civil constitution of this Colony, whilst acting in the line of my department, also demand my gratefull thanks—A regard to every provincial institution, where not incompatible with the common Interest, I hold a principle of duty, & of policy, and shall ever form a part of my conduct—had I not learned this before, the happy experience of the advantages resulting from a friendly intercourse with your Honorable body—their ready, and willing concurrence to aid and to counsel, when ever called upon in cases of difficulty and emergency, would have taught me the usefull lesson.

That the metropolis of your Colony, is now releived from the cruel and oppressive invasion of those who were sent to erect the Standard of lawless domination, & to trample on the rights of humanity, and is again open & free for Its rightfull possessors, must give pleasure to every virtuous and Sympathetic heart—and being effected without the blood of our Soldiers, and fellow Citizens, must be ascribed to the Interposition of that providence, which has manifestly appeared in our behalf thro the whole of this important struggle, as well as to the measures pursued for bringing about the happy event.
May that being who is powerfull to save, and in whose hands is the fate of Nations, look down with an eye of tender pity & compassion upon the whole of the United Colonies—May he continue to smile upon their Councils and Arms, & crown them with success, whilst employed in the cause of virtue & of mankind—May this distressed Colony & Its Capitol, and every part of this wide, extended Continent, thro his divine favor, be restored to more than their former lustre and once happy state, and have peace, liberty & safety secured upon a solid, permanent, and lasting foundation.

Go: Washington

